UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7002


BERNARD MCFADDEN,

                Plaintiff - Appellant,

          v.

SIMON MAJOR, Director of Sumter Lee Regional Detention
Center, in his individual or personal capacity; RAY LEE,
Captain, Records Officer and Accountant, in his individual
or personal capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:09-cv-02437-RBH)


Submitted:   September 28, 2010            Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se. James M. Davis, Jr., Joel
Steve Hughes, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard   McFadden   appeals     the    district   court’s      order

accepting      the   recommendation      of    the    magistrate      judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint with prejudice

for lack of prosecution.           We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated   by    the   district   court.        See    McFadden    v.   Major,    No.

6:09-cv-02437-RBH (D.S.C. July 9, 2010).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                       2